708 N.W.2d 428 (2006)
474 Mich. 1024
Ruth ALDRICH, Personal Representative of the Estate of Steven Aldrich, Deceased, Plaintiff-Appellee,
v.
MID-MICHIGAN MEDICAL CENTER Midland, Defendant, and
Robert Genovese, M.D., and Rodney Diehl, M.D., Defendants-Appellants.
Docket No. 129373, COA No. 262761.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the July 19, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.